                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:97-CR-00001-KDB

 UNITED STATES OF AMERICA,


       v.                                                        ORDER

 SEAN LAMONT DUDLEY,

                 Defendant.


   THIS MATTER is before the Court on Defendant’s pro se motion for “Emergency Relief”

(Doc. No. 210), “Attachment to Compassionate Release Motion Filed Under 18 U.S.C. §

3582(c)(1)(A)” (Doc. No. 211), and motion for “Compassionate Release” (Doc. No. 212).

   Defendant has now made six filings with this Court since April 13, 2020 stating the same

general complaints.1 Defendant alleges that the Bureau of Prisons (BOP) is not providing him with

adequate treatment for his degenerative disc disease and severe scoliosis. The Court denied three

of Defendant’s filings, fashioned as motions for compassionate release, on May 15, 2020.

   Defendant’s requests that are now before the Court reiterate the same complaints outlined in

his previous filings, except this time he attaches multiple requests for a new mattress that he sent

to the warden and other BOP staff members. A request for a new mattress is not a request for

compassionate release.

   Because it appears Defendant has still not exhausted his remedies under Section 3582(c)(1)(A),

the Court remains without authority to consider the merits of Defendant’s claim. See United States


   1 It appears Defendant has made similar complaints in other courts. See (Doc. No. 205-1, at 7-
10) (order from the Eastern District of Kentucky denying Defendant’s habeas petition wherein he
alleged that he was receiving substandard medical treatment).


            Case 5:97-cr-00001-KDB Document 213 Filed 06/04/20 Page 1 of 2
v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release based on

COVID-19 where defendant did not first seek relief from the BOP).

   IT IS THEREFORE ORDERED that Defendant’s motion for “emergency relief” (Doc. No.

210) and motion for compassionate release (Doc. No. 212) are DENIED without prejudice.

   The Clerk is directed to certify copies of this Order to Defendant, the Federal Defender, the

United States Attorney, the United States Marshals Service, and the United States Probation

Office.

   SO ORDERED.



                                    Signed: June 4, 2020




          Case 5:97-cr-00001-KDB Document 213 Filed 06/04/20 Page 2 of 2
